702 So. 2d 646 (1997)
Tommy F. BROWN, Sr., Appellant,
v.
Bari Malin MEYERS, Talmage S. Meyers and State Automobile Mutual Insurance Company, Appellees.
No. 96-2150.
District Court of Appeal of Florida, Fourth District.
December 31, 1997.
Walter G. Latimer of Bolton & Latimer, P.A., Miami, for Appellant.
Diran V. Seropian of Peterson, Bernard, Vandenberg, Zei, Geisler & Martin, West Palm Beach, for Appellees Bari Malin Meyers and Talmage S. Meyers.
Mark M. Bradfield of Bradfield & McAliley, P.A., West Palm Beach, for Appellee State Automobile Mutual Insurance Company.
PER CURIAM.
The trial court's order setting a status conference was record activity sufficient to preclude dismissal of the case for lack of prosecution. See Samuels v. Palm Beach Motor Cars Limited by Simpson, Inc., 618 So. 2d 310 (Fla. 4th DCA 1993). Because reversal is warranted on this ground, we do not reach the issue of whether a hearing is necessary on appellant's claim of "good cause" under Florida Rule of Civil Procedure 1.420(e), based on the terminal illness of his wife of 36 years, his grief after her death, his health problems and the withdrawal of his original attorney.
POLEN, STEVENSON and GROSS, JJ., concur.